RECOMMENDED FOR FULL-TEXT PUBLICATION
4    Knuckles El, et al. v. Toombs, et al.      No. 98-2181                   Pursuant to Sixth Circuit Rule 206
                                                                     ELECTRONIC CITATION: 2000 FED App. 0202P (6th Cir.)
                                                                                 File Name: 00a0202p.06
opportunity to fulfill the requirements of Brown, which they
did not do. We, therefore, simply hold here that where the
allegedly "mixed" complaint does not carry out the pleading
requirements set forth in Brown, it will be dismissed.           UNITED STATES COURT OF APPEALS
  2. Plaintiffs contend that they have no “available                            FOR THE SIXTH CIRCUIT
remedy” because they seek monetary damages. The                                   _________________
complaint seeks declaratory, injunctive and monetary relief

                                                                                                  ;
and plaintiffs contend that their request for monetary

                                                                                                   
damages, which are not available under the Michigan system,       DEMETRIUS KNUCKLES EL;
                                                                                                   
exempts them from the exhaustion requirement. Where the           ERRICK E. PAYTON-BEY;
                                                                                                   
prison has an administrative process that will review the         MICHAEL VAUGHN,
                                                                                                   
complaint, plaintiff must exhaust even though money                                                    No. 98-2181
damages are not available. Wyatt v. Leonard, 193 F.3d 876,                Plaintiffs-Appellants,
                                                                                                   
878 (6th Cir. 1999).                                                                                >
                                                                            v.                     
  3. Plaintiffs assert that claims of excessive force or                                           
assault by prison guards do not fall within the term                                               
                                                                                                   
                                                                  RAYMOND G. TOOMBS,
“prison conditions” as used in the Prison Litigation
                                                                          Defendants-Appellees. 
Reform Act. Freeman v. Francis, 196 F.3d 641, 642-44 (6th         Warden, et al.,
Cir. 1999), decides this issue against plaintiffs’ contention.                                     
 Accordingly, the judgment of the District Court is                                               1
AFFIRMED.                                                               Appeal from the United States District Court
                                                                   for the Western District of Michigan at Grand Rapids.
                                                                    No. 97-00362—Robert Holmes Bell, District Judge.
                                                                                  Submitted: May 2, 2000
                                                                             Decided and Filed: June 15, 2000
                                                                  Before: MERRITT, JONES, and CLAY, Circuit Judges.
                                                                                   _________________
                                                                                        COUNSEL
                                                                 ON BRIEF: Demetrius Knuckles El, Ionia, Michigan, Errick
                                                                 E. Payton-Bey, Ionia, Michigan, Michael Vaughn, Ionia,
                                                                 Michigan, pro se.      Mark W. Matus, MICHIGAN
                                                                 DEPARTMENT OF ATTORNEY GENERAL,

                                                                                             1
2        Knuckles El, et al. v. Toombs, et al.           No. 98-2181    No. 98-2181           Knuckles El, et al. v. Toombs, et al.           3

CORRECTIONS DIVISION, Lansing, Michigan, for                            administrative remedies are exhausted" – "should be
Appellees.                                                              interpreted to mean precisely what is obviously intended –
                                                                        that a federal court should not prematurely decide the merits
                        _________________                               of any such action." Id. We held that in order to effectuate
                                                                        this language, a prisoner must plead his claims with
                            OPINION                                     specificity and show that they have been exhausted by
                        _________________                               attaching a copy of the applicable administrative dispositions
                                                                        to the complaint or, in the absence of written documentation,
   MERRITT, Circuit Judge. This prisoners' appeal in a                  describe with specificity the administrative proceeding and its
§ 1983 prison assault case is governed by 42 U.S.C. § 1997e             outcome. The reason for the requirement to show with
requiring exhaustion of administrative remedies. Plaintiffs,            specificity both the claims presented and the fact of
all inmates at Ionia Maximum Facility in Ionia, Michigan,               exhaustion is so that the district court may intelligently decide
allege that on numerous occasions between October 12, 1995,             if the issues raised can be decided on the merits.
and March 18, 1997, defendants violated their rights under the
First, Eighth and Fourteenth Amendments by using excessive                District courts should not have to hold time-consuming
force and engaging in "retaliatory harassment." Plaintiffs              evidentiary hearings in order simply to determine whether it
concede that they have not exhausted all available                      should reach the merits or decline under the mandatory
administrative remedies but argue that their complaint should           language of § 1997e ("No action shall be brought . . . ."). In
not be dismissed because some of the claims have been                   the absence of particularized averments concerning
exhausted and exhaustion is not necessary for the                       exhaustion showing the nature of the administrative
unexhausted claims. The issues before us are as follows:                proceeding and its outcome, the action must be dismissed
                                                                        under § 1997e. There are thousands of these cases in the
  1. Plaintiffs contend that their cases should not be                  Sixth Circuit district courts every year and approximately one
dismissed because their complaints contain both                         thousand in the court of appeals. In the absence of specific
exhausted and unexhausted claims. We reserve to another                 averments, a district court must hold an evidentiary hearing or
day the question of whether exhausted claims in a "mixed"               otherwise spend a lot of time with each case just trying to find
complaint should be addressed when such claims otherwise                out whether it has jurisdiction to reach the merits.
meet the pleading requirements or whether such a complaint
should be dismissed in its entirety. The complaint here does              Here, plaintiffs simply state in their complaint that certain
not meet the pleading requirements set forth in Brown v.                claims have been exhausted without             providing the
Toombs, 139 F.3d 1102, 1104 (6th Cir.), cert. denied, 525               documentation or other details required by Brown. There are
U.S. 833 (1998), and it was therefore properly dismissed. In            none of the particularized averments necessary for the district
Brown, we1 held that the statutory language in 42 U.S.C.                court to determine what, if any, claims have been exhausted
§ 1997e(a) -- "no action shall be brought until all available           or what has been done in an attempt to exhaust the claims.
                                                                        Accordingly, the district court properly dismissed the entire
                                                                        complaint without prejudice after allowing plaintiffs a full
    1
        Section 1997e(a), as amended, provides:
    No action shall be brought with respect to prison conditions
    under section 1983 of this title [i.e., 42], or any other Federal       correctional facility until such administrative remedies as are
    law, by a prisoner confined in any jail, prison, or other               available are exhausted.